MARTIN, Chief Justice.
It is stipulated by the respective parties that the issues in this case are identical with, those involved in suit No. 4669, Sun Indemnity Company, Plaintiff in Error, v. American University, Washington, D. C., to the use of National Electrical Supply Company, Washington, D. C., Defendant in Error, 58 App. D. C. -, 26 F.(2d) 556, and that judgment should be entered herein to the same effect as in that suit.
*558The judgment of the municipal court is accordingly reversed, with costs, and the cause is remanded, with directions to dismiss the suit of the plaintiff below, with costs.